Citation Nr: 0306880	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  95-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for gastrointestinal 
bleeding claimed as secondary to the use of Naprosyn 
medication for the veteran's service-connected headache 
disorder.  

(The claim of service-connection for claimed degenerative 
joint disease of the cervical spine will be the subject of a 
later decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a September 1994 decision by the RO.  

A hearing was held at the RO in June 1995.  

In February 2000, the Board remanded this matter to the RO 
for further development.  



FINDING OF FACT

The medical evidence demonstrates that the veteran's 
gastrointestinal bleeding as likely as not was caused by the 
use of Naprosyn medication for the service-connected headache 
disorder.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by gastrointestinal bleeding is 
proximately due to or the result of a service-connected 
headache disorder.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that service 
connection is warranted for gastrointestinal bleeding as 
secondary to the use of Naprosyn medication for the veteran's 
service-connected headache disorder.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations (see the December 2002 supplemental 
statement of the case).  The Board is not precluded from 
proceeding to an adjudication of these claims as the 
requirements of such authority have been satisfied.  

The record reflects during the course of this appeal the 
veteran was issued a Statement of the Case and (as noted) a 
Supplemental Statement of the Case.  These documents 
contained the pertinent laws and regulations governing this 
claim and the reasons for their denials.  

As well, subsequent to the February 2000 Board remand, the 
RO, in March 2000, sent the veteran a letter which 
essentially explained the evidence necessary to substantiate 
his claim and how to go about assisting the RO in obtaining 
any such evidence.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claims 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

In addition, the veteran has also been afforded - pursuant to 
the Board remand - a relatively recent VA examination, and 
various VA and private medical records have been associated 
with the record - through assistance by the RO - throughout 
the course of this appeal.  

In view of the above, and given the favorable action 
hereinbelow, there is no further action to be undertaken to 
comply with the provisions of the VCAA or implementing 
regulations, and as such, the appellant will not be 
prejudiced as a result of the Board deciding this claim.  

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of, or has been aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran's service medical records do not indicate that he 
suffered from gastrointestinal bleeding during his service, 
and he and his representative do not contend otherwise.  

Instead, they contend, in substance, that the veteran suffers 
from gastrointestinal bleeding (or the residuals thereof) 
caused by his medication taken for the veteran's service-
connected headache disorder.    

In this regard, it is noted that the veteran's service 
medical records indeed reflect that service connection was 
established for posttraumatic headaches by RO decision of 
August 1999.  

Additional evidence of record includes records of the 
veteran's January 1994 admission to Harrisburg Hospital for 
gastrointestinal bleeding.  He was diagnosed with 
gastrointestinal bleed possibly secondary to Ansaid induced 
upper gastrointestinal irritation verses lower 
gastrointestinal pathology.  

In a January 1995 statement, Frederick J. Seidal, M.D. 
indicated that the veteran was hospitalized in January 1994 
for gastrointestinal bleeding and noted that it was felt, but 
not proven, that Naprosyn was the cause of the gastritis and 
gastrointestinal bleed.   

During the June 1995 RO hearing the veteran testified that 
both the treating physician at Harrisburg Hospital and Dr. 
Seidel were of the opinion that his gastrointestinal bleeding 
was caused by the use of Naprosyn, which he noted he had been 
taking for four months prior to January 1994.  He added that 
he no longer took this medication.  

A VA neurologic examination was accomplished in April 1998.  
In the report of this examination, the neurologist indicated 
that the veteran's headaches have indirectly caused his 
gastrointestinal bleed which was due to taking Naprosyn for 
the headaches.  

A VA gastrointestinal examination was also accomplished in 
April 1998.  The report of this examination reflects that the 
veteran had a history of non-steroidal anti-inflammatory 
agent induced gastrointestinal bleeding.  The impression 
included that of gastrointestinal bleeding secondary to non-
steroidal anti-inflammatory agents.  

Finally, pursuant to the February 2000 Board remand, a VA 
examination was accomplished in October 2002.  The examiner 
noted that in the early 1990's the veteran was started on 
Naprosyn for his headaches and that in 1994 was admitted to 
Harrisburg Hospital with an acute gastrointestinal bleed.  

As a result of this examination, the veteran was diagnosed 
with gastrointestinal bleed in 1994 probably secondary to 
chronic use of non-steroidal anti-inflammatory drugs taken 
for a service-connected injury to the head causing headaches 
and a gastrointestinal bleed in 2002 unrelated to a service-
connected injury.  

The Board concedes that the evidence is somewhat unclear 
regarding the presence of a current gastrointestinal bleed or 
disability stemming from the 1994 gastrointestinal bleed.  

However, in view of the applicable law and the evidence 
discussed hereinabove, and extending the benefit of the doubt 
to the veteran, the Board concludes that there is sufficient 
evidence to find that the veteran's gastrointestinal bleeding 
was secondary to of Naprosyn medication taken for the his 
service-connected headache disorder.  

As the evidence in this case is in relative equipoise, 
service connection for gastrointestinal bleeding as secondary 
to the use of Naprosyn medication for the veteran's service-
connected headache disorder is warranted.  



ORDER

Service connection for gastrointestinal bleeding secondary to 
the use of Naprosyn medication for the veteran's service-
connected headache disorder is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

